Exhibit 10.3

FIRST AMENDMENT TO THE

ALBEMARLE CORPORATION

2003 INCENTIVE PLAN

In accordance with Article XV of the Albemarle Corporation 2003 Incentive Plan
(the “Plan”), the Plan is hereby amended as follows:

1. Section 1.09 of the Plan is amended in its entirety to read as follows:

“1.09 Control Change Date means the date on which there is an event constituting
a Change in Control. If a Change in Control occurs on account of a series of
transactions, the Control Change Date is the date of the last of such
transactions.”

2. Section 7.05 of the Plan is amended to add the following new sentence at the
end thereof:

“All Options and SARs granted under this Plan shall provide that such Options
and SARs shall become fully exercisable upon a Control Change Date.”

3. Section 9.04 of the Plan is amended to add the following new sentence at the
end thereof:

“All Restricted Stock granted under this Plan shall provide that such Restricted
Stock shall become fully transferable and nonforfeitable upon a Control Change
Date.”

4. Section 11.03 of the Plan is amended to add the following new sentence at the
end thereof:

“All Performance Units granted under this Plan shall provide that to the extent
such Units have been earned, they shall become fully transferable and
nonforfeitable upon a Control Change Date.”



--------------------------------------------------------------------------------

5. Appendix A to the Plan is amended in its entirety to read as follows:

“a. “Change in Control” means the occurrence of any of the following events:

 

  (i) any Person, or “group” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934 (excluding Floyd D. Gottwald, members of his family and any
Affiliate), becomes, directly or indirectly, the Beneficial Owner of 20% or more
of the combined voting power of the then outstanding securities of the
Corporation that are entitled to vote generally for the election of the
Corporation’s directors (the “Voting Securities”) (other than as a result of an
issuance of securities by the Corporation approved by Continuing Directors, or
open market purchases approved by Continuing Directors at the time the purchases
are made). However, if any such Person or “group” becomes the Beneficial Owner
of 20% or more, and less than 30%, of the Voting Securities, the Continuing
Directors may determine, by a vote of at least two-thirds of the Continuing
Directors, that the same does not constitute a Change in Control;

 

  (ii) as the direct or indirect result of, or in connection with, a
reorganization, merger, share exchange or consolidation (a “Business
Combination”), a contested election of directors, or any combination of these
transactions, Continuing Directors cease to constitute a majority of the
Corporation’s board of directors, or any successor’s board of directors, within
two years of the last of such transactions;

 

  (iii) the shareholders of the Corporation approve a Business Combination,
unless immediately following such Business Combination, (1) all or substantially
all of the Persons who were the Beneficial Owners of the Voting Securities
outstanding immediately prior to such Business Combination Beneficially Own more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Corporation
resulting from such Business Combination (including, without limitation, a
company which as a result of such transaction owns the Corporation through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Voting Securities,
(ii) no Person (excluding Floyd D. Gottwald, members of his family and any
Affiliate and any employee benefit plan or related trust of the Corporation or
the Corporation resulting from such Business Combination) Beneficially Owns 30%
or more of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Corporation
resulting from such Business Combination, and (iii) at least a majority of the
members of the board of directors of the Corporation resulting from such
Business Combination are Continuing Directors.

 

2



--------------------------------------------------------------------------------

b. For purposes of this Appendix A, the following terms shall have the meanings
set forth below:

 

  (A) Affiliate and Associate shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended and as in effect on the date of this
Agreement (the “Exchange Act”).

 

  (B) Beneficial Owner means that a Person shall be deemed the “Beneficial
Owner” and shall be deemed to “beneficially own,” any securities:

 

  (i) that such Person or any of such Person’s Affiliates or Associates owns,
directly or indirectly;

 

  (ii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that, a Person shall not be deemed to be the
“Beneficial Owner” of, or to “beneficially own,” securities tendered pursuant to
a tender or exchange offer made by such Person or any such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange;

 

  (iii) that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote, including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
“beneficially own,” any security under this subsection as a result of an
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy given in
response to a public proxy solicitation made pursuant to, and in accordance with
the applicable provisions of the General Rules and Regulations under the
Exchange Act and (2) is not also then reportable by such Person on Schedule 13D
under the Exchange Act (or any comparable or successor report); or

 

  (iv)

that are beneficially owned, directly or indirectly, by any other Person (or any
Affiliate or Associates thereof) with which such Person (or any of such Person’s
Affiliates or Associates) has any agreement, arrangement or understanding
(whether or not in writing), for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in ‘the proviso to subsection
(iii) of this definition) or disposing of any voting

 

3



--------------------------------------------------------------------------------

 

securities of the Corporation provided, however, that notwithstanding any
provision of this definition, any Person engaged in business as an underwriter
of securities who acquires any securities of the Corporation through such
Person’s participation in good faith in a firm commitment underwriting
registered under the Securities Act of 1933, shall not be deemed the “Beneficial
Owner” of, or to “beneficially own,” such securities until the expiration of
forty days after the date of acquisition; and provided, further, that in no case
shall an officer or director of the Corporation be deemed (1) the beneficial
owner of any securities beneficially owned by another officer or director of the
Corporation solely by reason of actions undertaken by such persons in their
capacity as officers or directors of the Corporation; or (2) the beneficial
owner of securities held of record by the trustee of any employee benefit plan
of the Corporation or any Subsidiary of the Corporation for the benefit of any
employee of the Corporation or any Subsidiary of the Corporation, other than the
officer or director, by reason of any influences that such officer or director
may have over the voting of the securities held in the trust.

 

  (C) Continuing Directors means any member of the Corporation’s Board, while a
member of that Board, and (i) who was a member of the Corporation’s Board prior
to December 13, 2006, or (ii) whose subsequent nomination for election or
election to the Corporation’s Board was recommended or approved by a majority of
the Continuing Directors.

 

  (D) Person means any individual, firm, company, partnership or other entity.

 

  (E) Subsidiary means, with references to any Person, any company or other
entity of which an amount of voting securities sufficient to elect a majority of
the directors or Persons having similar authority of such company or other
entity is beneficially owned, directly or indirectly, by such Person, or
otherwise controlled by such Person.”

6. This First Amendment shall be effective as of January 1, 2007.

IN WITNESS WHEREOF, the Corporation by its duly authorized officer and with its
seal affixed, has caused these presents to be signed as of this 13th day of
December, 2006.

 

ALBEMARLE CORPORATION By:   /s/ Jack P. Harsh

 

4